Citation Nr: 0624579	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-20 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial evaluation for right 
knee osteoarthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
coronary artery disease (CAD), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for fractured 
right distal fibula, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for erectile 
dysfunction.

5.  Entitlement to a compensable evaluation for left ear 
hearing loss.  



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to July 1964 
and from October 1964 to March 1980.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  The rating decision granted service 
connection for osteoarthritis, right knee, evaluated as 10 
percent disabling, and CAD, evaluated as 10 percent 
disabling.  The rating decision also increased the evaluation 
for residuals of fractured right distal fibula to 10 percent, 
and denied compensable evaluations for erectile dysfunction 
and left ear hearing loss.  

The veteran's attorney has retired from the practice of law.  
The veteran was notified of this fact in June 2006 (he did 
not respond).  At this time, the veteran is unrepresented in 
his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not conducted evaluations specific to the disabilities 
on appeal since 2001.  Some cardiac and orthopedic findings 
are set forth in the report of a March 2004 VA 
hypertension/general medical examination conducted in 
connection with a separate claim.  However, it appears that 
this report was associated with the veteran's claims file 
after the RO issued its June 2004 statement of the case.  
Thus, the findings in the March 2004 report have not been 
addressed by the RO.  

With respect to VA's duty to assist and notify, VA has not 
provided the veteran any notice of these duties with respect 
to the issues of entitlement to higher initial evaluations 
for the osteoarthritis of the right knee and CAD.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has not provided the 
veteran any notice of VA's duties to notify and assist him 
with respect to the issues of increased evaluations for 
residuals of a fracture of the right distal fibula and 
erectile dysfunction.  VA has not provided the veteran 
adequate notice of VA's duties to notify and assist him with 
respect to the issue of entitlement to a compensable 
evaluation for left ear hearing loss.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  

As the veteran is currently receiving a total disability 
(100%) rating due to his service connected disabilities as a 
whole, he may wish to withdraw his claims before the VA (in 
writing).  Until he does so, the U.S. Court of Appeals for 
Veterans Claims (Court) has made clear that the Board must 
proceed with the adjudication of these claims.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examinations 
by the appropriate VA examiner(s) to 
determine the nature and current level of 
severity of the veteran's service-
connected: 1) right knee osteoarthritis, 
2) CAD, 3) fractured right distal fibula, 
4) erectile dysfunction, and 5) left ear 
hearing loss.  The claims file must be 
made available to the examiner(s).  The 
examinations should comply with AMIE 
protocols for the appropriate 
examination.  A complete rationale for 
any opinion expressed must be provided.  
If any examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, that examiner should so 
indicate.

2.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  

The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to each of his 
claims of the impact of the notification 
requirements on that claim.  The 
appellant is requested to submit all 
evidence in his possession that pertains 
to the claim.  

The RO's attention is also directed to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), pertaining to VA's duties to 
assist and notify him with respect to 
the issues of entitlement to higher 
initial evaluations for osteoarthritis 
of the right knee and CAD. 

3.  Then, readjudicate the veteran's 
claim for an increased initial evaluation 
for right knee osteoarthritis, an 
increased initial evaluation for CAD, an 
increased evaluation for fractured right 
distal fibula, a compensable evaluation 
for erectile dysfunction, and a 
compensable evaluation for left ear 
hearing loss.  In doing so, the RO must 
address all pertinent evidence associated 
with the claims file, including the March 
2004 VA hypertension - general medical 
examination report.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


